Citation Nr: 0602910	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  99-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic bronchitis with emphysema, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1945 to July 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of August 2000, August 2004, and June 
2005.  This matter was originally on appeal from a June 1998 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Los Angeles, California.

Based on a June 23, 2004 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's FEV-1 findings are consistently greater 
than 40 to 55 percent predicted; his FEV-1/FVC ratings are 
consistently greater than 40 to 55 percent; his DLCO SB 
ratings are consistently greater than 40 to 55 percent 
predicted; there is no evidence of maximum oxygen consumption 
of 15 to 20 ml/kg/min, cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or episodes of acute 
respiratory failure, or that he requires outpatient oxygen 
therapy.    


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
30 percent for service-connected chronic bronchitis with 
emphysema have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.97, Diagnostic Codes 6600, 6603 
(2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the June 1998 rating decision, March 
1999 Statement of the Case (SOC), May 2003 Supplemental 
Statement of the Case (SSOC), November 2003 SSOC, and 
November 2005 SSOC, which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach that decision.  The 
SOC and SSOCs provided the veteran with notice of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  

In correspondence dated in February 2003, April 2003, and 
August 2004, the RO and the Appeals Management Center (AMC) 
advised the veteran of the VCAA, VA's duties there under, and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to his claim, including 
which portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to an increased disability rating.  The 
Board also recognizes that the August 2004 VCAA notice 
specifically requested that the veteran provide any evidence 
in his possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Given that notice 
was not mandated at the time of the initial AOJ decision, it 
was not error to furnish the veteran remedial notice.  
Rather, the timing of such notice reflects compliance with 
the express requirements of the law as found by the Court in 
Pelegrini II.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
and the AMC afforded the veteran examinations through QTC 
Medical Services in January 2001 and December 2002 and a VA 
examination in November 2004.  The RO obtained VA treatment 
records dated from 1998 to 2005.  Private medical records, 
including records from Marian Medical Center, Dr. J.S., and 
Santa Maria Digestive Diagnostic Center, have been associated 
with the claims file.  The veteran has not made the RO, AMC, 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that the RO and AMC complied with the Board's 
August 2000, August 2004, and June 2005 Remands (Stegall v. 
West, 11 Vet. App. 268, 271 (1998)), and that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.  

The veteran is currently assigned a 30 percent rating 
effective from March 30, 1979, for chronic bronchitis with 
emphysema pursuant to Diagnostic Codes 6600 and 6603.  

Chronic bronchitis and pulmonary emphysema are rated as 
follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 milliliters per 
kilogram per minute (ml/kg/min) oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy:  100 
percent; FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
(ml/kg/min) (with cardiorespiratory limit):  60 percent.  
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6603 (2005).  The 
results of the pulmonary functions tests used in assigning a 
disability rating are those after bronchodilatation.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720, 46,723 (Sept. 5, 1996).  These results represent 
the best possible functioning of an individual and are the 
figures used as the standard basis of comparison of pulmonary 
function.  Id.

In the instant case, the veteran's pulmonary function test 
results of May 1998, August 2000, January 2001, December 
2002, and November 2004, do not fall within the prescribed 
ranges for the next higher 60 percent evaluation for his 
chronic bronchitis with emphysema.  The veteran's FEV-1 
findings of 70 percent of predicted value in May 1998, 64.8 
in August 2000, 69 in January 2001, 65 in December 2002, and 
67.8 in November 2004, were consistently greater than 40 to 
55 percent predicted.  Similarly, his FEV-1/FVC ratings of 76 
percent in May 1998, 75 percent in August 2000, 95.21 percent 
in January 2001, 84.80 percent in December 2002, and 77 
percent in November 2004, were consistently greater than 40 
to 55 percent.  Moreover, his DLCO SB ratings of 86.0 percent 
predicted in August 2000 and 83.7 percent predicted in 
November 2004 were consistently greater than 40 to 55 
percent.  

The January 2001 QTC examination report noted that chest x-
rays conducted in June 2000 and January 2001 revealed no 
active cardiopulmonary disease.  The December 2002 QTC 
examination report and addendum (which included the results 
of a March 2003 echocardiogram) indicated that there was no 
evidence of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, and chronic respiratory failure.  The 
medical evidence of record also shows that the veteran does 
not require outpatient oxygen therapy.  Finally, in the 
clinical judgment of the November 2004 VA examiner, testing 
for the veteran's maximum oxygen consumption would have been 
inappropriate.  Therefore, the criteria for an increased 
rating for service-connected chronic bronchitis with 
emphysema have not been satisfied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
chronic bronchitis with emphysema has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  

ORDER

An increased rating in excess of 30 percent for service-
connected chronic bronchitis with emphysema is denied. 


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


